                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


INNOVATION VENTURES,                          4:12-CV-13850-TGB
L.L.C. f/d/b/a LIVING
ESSENTIALS,
                                                    ORDER
                 Plaintiff,
                                          DENYING PLAINTIFF’S
                                          MOTION FOR SUMMARY
      vs.                                      JUDGMENT
                                              (ECF NO. 406);
CUSTOM NUTRITION
LABORATORIES, L.L.C.,                     DENYING DEFENDANTS’
NUTRITION SCIENCE                         MOTION FOR SUMMARY
LABORATORIES, L.L.C., ALAN               JUDGMENT (ECF NO. 400);
JONES,
                                           GRANTING IN PART
                 Defendants.             PLAINTIFF’S MOTION TO
                                        CONSOLIDATE CASES (ECF
                                                NO. 403);

                                          AND DISMISSING ALAN
                                         JONES AS A DEFENDANT
                                            WITH PREJUDICE


     This matter is before the Court on the parties’ third round of cross-

motions for summary judgment. ECF Nos. 400, 406. Also before the Court

is Plaintiff’s motion to consolidate cases and for clarification of Alan

Jones’ status as a defendant. ECF No. 403. For the reasons stated herein,

the Court will DENY Plaintiff’s motion for summary judgment, DENY

Defendants’ motion for summary judgment, GRANT IN PART

                                    1
Plaintiff’s motion to consolidate, and find that Alan Jones is not

personally liable under the Settlement Agreement, as held by the Sixth

Circuit.

                   I. Facts and Procedural History

     The facts of this case are set out in detail in this court’s prior

opinions (ECF Nos. 219, 343) and in the Sixth Circuit’s opinion (ECF No.

392), but a brief overview follows.

     Some sixteen years      ago, Plaintiff Innovation Ventures, L.L.C.,

f/d/b/a Living Essentials (“Living Essentials”), the manufacturer of the

two-ounce energy shot 5-Hour Energy, contracted with now-defunct

Custom Nutrition Laboratories (“Custom Nutrition”) to manufacture and

package 5-Hour Energy. Innovation Ventures, LLC v. Custom Nutrition

Labs., 912 F.3d 316, 324 (6th Cir. 2018). The relationship soured and
litigation ensued. In August 2009, the parties reached a settlement

agreement (“Settlement Agreement” or “noncompete agreement”) when,

according to Alan Jones, a Custom Nutrition’s officer, Custom Nutrition

was on the verge of bankruptcy. Under the Settlement Agreement, in

exchange for a $1.85 million payment to Custom Nutrition, the “CNL

Parties”—defined to include Custom Nutrition and its CEO Alan Jones—

agreed to a number of restrictive covenants. As relevant here, the

noncompete agreement prohibited the CNL Parties from using any

ingredients in the “Choline Family.” Living Essentials had recently
introduced a new choline-based ingredient, citicoline, into 5-Hour
                                      2
Energy, which according to Living Essentials was a “critical innovation”

that it wanted to keep the CNL Parties from using. Id.

     In October 2009, Custom Nutrition was failing financially, and

Jones spoke with Don Lovelace, owner of a company called Lily of the

Desert, about acquiring Custom Nutrition. Instead of acquiring Custom

Nutrition, Lovelace agreed to purchase its assets and formed a new

corporation, Defendant Nutrition Science Laboratories (“NSL”) to do so.

NSL and Custom Nutrition entered into an Asset Purchase Agreement

to complete the sale. After the Asset Purchase Agreement was executed,

NSL began selling energy shots. Jones became an employee of Lily of the

Desert and represented himself as President of NSL. Over the next few

years, NSL sold energy shots containing Choline Family ingredients and

substances that Living Essentials contended were chemical equivalents
to choline prohibited under the restrictive covenant’s catch-all clause.

Living Essentials sued, naming Custom Nutrition, NSL, and Alan Jones

as Defendants. Id. at 324-25.

     On an initial round of summary judgment motions in 2015, this

Court granted partial summary judgment in favor of Living Essentials,

concluding that NSL violated the Choline Family restrictions because the

Defendants admitted to producing energy shots containing two

ingredients listed in the Choline Family definition in the Settlement

Agreement. A jury later concluded in the first phase of a bifurcated jury
trial that two other ingredients admittedly used by Defendants were also
                                   3
included in the catch-all clause in the Choline Family definition of the

Settlement Agreement (Betaine and Alpha-glycerolphosphorylcholine or

“Alpha-GPC”). Regarding liability, this Court concluded first that NSL

was bound by the Choline Family restrictions in the Settlement

Agreement by virtue of its incorporation into the Asset Purchase

Agreement. Second, it concluded that Jones was bound by the Settlement

Agreement because he signed it. And third, the Court concluded that the

twenty-year duration of the Settlement Agreement was unreasonable

under Michigan Law (M.C.L. § 445.774(a)(1)). The Court reformed the

duration of the noncompete agreement to three years, as authorized by §

445.774(a)(1). See Innovation Ventures, LLC v. Custom Nutrition Labs.,

LLC, 2015 WL 5679879, at *16-25 (E.D. Mich. Sept. 28, 2015); see also

ECF No. 219.
     On a second round of summary judgment motions in 2017, this

Court concluded that Plaintiff was not entitled to summary judgment as

to liability on its primary breach of contract claim because NSL’s

affirmative defense of latches raised factual disputes. Second, it

concluded that Plaintiff’s three proposed methodologies for calculating

damages were impermissible but Living Essentials could “still recover

lost profits under a non-patent infringement specific method of

calculation.” Innovation Ventures, LLC v. Custom Nutrition Labs., LLC,

256 F. Supp. 3d 696, 704, 710-12 & n.8 (E.D. Mich. 2017).


                                   4
     Living Essentials disagreed with the Court’s ruling on damages and

wanted to find a way to appeal. Living Essentials believed the order left

it “without any theory of actual damages to present to the jury, leaving

only the theory of nominal damages” to recover on its primary breach of

contract claim. 912 F.3d at 326. To expedite appeal of the prior orders

and judgment, the parties submitted a proposed judgment awarding

nominal damages to Living Essentials, which this court entered.

     While the case against Custom Nutrition, Jones, and NSL (“Lead

Case”) was proceeding, Living Essentials had sought to add Lily of the

Desert as another defendant, but the Court did not permit the complaint

to be amended. In order to get around the Court’s ruling, Living

Essentials brought a new lawsuit against NSL (“Secondary Case”),

adding Lily of the Desert and including many of the same claims that the
Court had dismissed in the Lead Case. The new complaint alleged that

discovery in the Lead Case revealed that Lily of the Desert was also liable

under the Settlement Agreement because of its relationship to NSL.

Because the parties agreed that judgment in the Lead Case rendered the

claims in the Secondary Case “effectively moot,” this Court also entered

Judgment in favor of Defendants. Innovation Ventures, LLC v. Nutrition

Science Labs., LLC, No. 16-11179, 2017 WL 4553429, at *1-2 (E.D. Mich.

July 17, 2017); see also ECF No. 343. The cases were consolidated on

appeal.


                                    5
A. Sixth Circuit Opinion

     On appeal, the Sixth Circuit Court of Appeals affirmed in part and

reversed in part. First, the court concluded it had appellate jurisdiction

over the claims because the parties sought formal dismissal only to

expedite appeal of an order which in effect dismissed Living Essentials’

claims. 912 F.3d at 327-32. NSL also sought conditional review of this

Court’s personal jurisdiction; the Sixth Circuit determined that this

objection was waived in both the Lead and Secondary Cases. Id. at 332-

33. Second, the court concluded that this Court appropriately dismissed

Defendants’ antitrust counterclaim because it did not relate back to the

original complaint. Id. at 333-34. Third, it concluded that Jones was not

bound by the Settlement Agreement in his individual capacity because

he did not sign the document twice as a corporate officer and as an
individual, but agreed with this Court that NSL was bound by the

Choline Family restrictions of the Settlement Agreement (§5.c.1) by

virtue of its incorporation into the Asset Purchase Agreement. Id. at 335-

39. The Sixth Circuit also agreed with this Court that that whether

Betaine and Alpha-GPC are covered by the catch-all clause in the Choline

Family definition was ambiguous as a matter of law. Id. at 339.

     Citing a Michigan Supreme Court decision that had not yet been

decided at the time of this Court’s prior order, Innovation Ventures v.

Liquid Manufacturing, 499 Mich. 491, 885 N.W.2d 861 (Mich. 2016)), the
Sixth Circuit determined that when this Court found the 20-year
                                    6
duration of the Settlement Agreement to be unreasonable and reformed

the contract, it applied the incorrect standard. It should have evaluated

the noncompete agreement under the “rule-of-reason test,” 912 F.3d at

340,    rather   than   analogizing   the   parties’   business-to-business

noncompete agreement to employer-employee noncompete agreements

under M.C.L. § 445.771a(1). The court of appeals also held that the

burden of showing the existence of an unreasonable restraint on trade

lies with the Defendants (i.e., the party alleging the restraint on trade).”

912 F.3d at 341-42. Because the Sixth Circuit determined that neither

party had fully briefed the application of the rule-of-reason test, and that

this “fact intensive determination” fell within this Court’s area of

expertise, it remanded the Lead Case “so that the parties may provide

the detailed record information necessary for the court to apply the rule-
of-reason framework.” Id. at 342. With respect to the Secondary Case, the

Sixth Circuit determined that because it was reversing and remanding

the Lead Case, it would likewise remand the Secondary Case. Id.

       Additionally, the Sixth Circuit affirmed this Court’s conclusion that

disputes of material fact existed relating to the issue of latches. Id. at

343. And finally, with respect to Living Essentials’ proposed damages

calculation methodologies, the Sixth Circuit concluded (1) that the

“market-share based calculation of lost profits” is a theory of relief

available for Living Essentials to pursue, id. at 345, (2) “[a]n estimated
reasonable royalty is not an appropriate theory of proof for damages” in
                                      7
a breach of contract case such as this, id. at 347, and (3) disgorgement of

Defendants’ proceeds from selling energy shots that violated the Choline

Family restrictions is not appropriate here, id. at 348.

     On remand, the Court permitted the parties to file motions for

summary judgment on the application of the rule of reason test. Before

the Court are the parties’ cross motions for summary judgment (ECF

Nos. 400, 406), as well as Plaintiff’s motion to consolidate the Lead and

Secondary cases and to seek clarification of Alan Jones’ status as a

defendant (ECF No. 403). The motions are fully briefed, and the Court

heard oral argument on December 16, 2019.

                        II. Standards of Review

A. Motions for Summary Judgment

     “Summary judgment is appropriate if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with any

affidavits, show that there is no genuine issue as to any material fact

such that the movant is entitled to a judgment as a matter of law.”

Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013);

see also Fed. R. Civ. P. 56(a). A fact is material only if it might affect the

outcome of the case under the governing law. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986).

     On a motion for summary judgment, the Court must view the

evidence, and any reasonable inferences drawn from the evidence, in the
light most favorable to the non-moving party. See Matsushita Elec. Indus.
                                      8
Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citations omitted);

Redding v. St. Edward, 241 F.3d 530, 531 (6th Cir. 2001).

     The moving party has the initial burden of demonstrating an

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 325 (1986). If the moving party carries this burden, the party

opposing the motion “must come forward with specific facts showing that

there is a genuine issue for trial.” Matsushita, 475 U.S. at 587. The trial

court is not required to “search the entire record to establish that it is

bereft of a genuine issue of material fact.” Street v. J.C. Bradford & Co.,

886 F.2d 1472, 1479-80 (6th Cir. 1989). Rather, the “nonmoving party has

an affirmative duty to direct the court’s attention to those specific

portions of the record upon which it seeks to rely to create a genuine issue

of material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). The
Court must then determine whether the evidence presents a sufficient

factual disagreement to require submission of the challenged claims to

the trier of fact or whether the moving party must prevail as a matter of

law. See Anderson, 477 U.S. at 252.

B. Covenants Not to Compete

     “Reasonableness of a noncompete agreement is inherently fact-

specific, see, e.g., Woodward v. Cadillac Overall Supply Co., 396 Mich.

379, 391, 240 N.W.2d 710 (1976), but ‘[t]he reasonableness of a

noncompetition provision is a question of law when the relevant facts are
undisputed.’” Innovation Ventures v. Liquid Mfg., 885 N.W.2d 861, 870-
                                      9
71 (Mich. 2016) (quoting Coates v. Bastian Bros., Inc., 741 N.W.2d 539,

544 (Mich. Ct. App. 2007)); see also Follmer, Rudzwicz & Co., PC v. Kosco,

362 N.W.2d 676, 683 (Mich. Ct. App. 1984) (“The courts thus must

scrutinize such agreements and enforce them only to the extent they are

reasonable.”). Where the parties dispute material facts regarding what

the covenants convey, the district court is permitted to allow the jury to

decide the reasonableness of the contract’s competition-limiting effect.

Bar’s Prods. Inc. v. Bars Prods. Int’l Inc., 662 Fed.Appx. 400, 410 (6th

Cir. 2016) (citing Certified Restoration Dry Cleaning Network, LLC v.

Tenke Corp., 511 F.3d 535, 547 (6th Cir. 2007)).

C. Motions to Consolidate

     Consolidation is governed by Federal Rule of Civil Procedure 42(a):

     If actions before the court involve a common question of law
     or fact, the court may:
           (1) join for hearing or trial any or all matters at issue in
           the actions;
           (2) consolidate the actions; or
           (3) issue any other orders to avoid unnecessary cost or
           delay.
“Whether cases involving the same factual and legal questions should be

consolidated for trial is a matter within the discretion of the trial court.”

Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993) (citing Stemler
v. Burke, 344 F.2d 393, 396 (6th Cir. 1965)). “A court may issue an order

of consolidation on its own motion, and despite the protestations of the



                                     10
parties.” Id. (citing In re Air Crash Disaster at Detroit Metro. Airport, 737

F. Supp. 391, 394 (E.D. Mich. 1989)).

                               III. Analysis

A. Texas Law Does Not Apply to the Noncompete Clause (5.c.i)

     Defendants argue for the first time in response to Plaintiff’s motion

for summary judgment that Texas law, rather than Michigan law, now

applies to interpretation of the Choline Family restrictions (§ 5.c.i of the

Settlement Agreement) because this Court’s prior application of

Michigan law to the restrictions was based the Settlement Agreement’s

choice of law provision (§ 22). Because this Court determined—and the

Sixth Circuit affirmed—that NSL is only bound to § 5.c.i, NSL argues

that it stands to reason that it is not bound by § 22. As NSL is only bound

to § 5.c.i because it was incorporated by reference into the Asset Purchase
Agreement, the Court should apply the Asset Purchase Agreement’s

choice of law provision, rather than the Settlement Agreement’s choice of

law provision. And because this Court has already determined that Texas

law governs the Asset Purchase Agreement, NSL avers that Texas law

ought to govern § 5.c.i and this Court’s application of it. ECF No. 415,

PageID.26015-18. NSL argues this distinction is important, asserting

that Texas applies the same three-part analysis as MCL § 445.774(a)(1)

rather than a more general rule of reason analysis, or the more stringent

Sherman Act formulation proposed by Plaintiff. ECF No. 415,
PageID.26017 n.3 (citing Tex. Bus. & Com. Code Ann. § 15.50(a)).
                                     11
     Living Essentials argues that application of Texas law here would
violate the Sixth Circuit’s express mandate to apply Michigan law, which

requires courts to apply the federal common law rule of reason to

business to business noncompete agreements. Because the Sixth Circuit
rejected the application of MCL § 445.774(a)(1) to the Settlement

Agreement, and clearly directed this Court to apply the federal common

law rule of reason, its decision necessarily excluded the application of
some other state law regime which is           arguably “the same” as

§445.774(a)(1), such as § 15.50(a) of the Texas Code. ECF No. 417,

PageID.26045.
     Having considered both sides of the argument, the Court concludes

that it should apply Michigan law to §5.c.i. First, to do otherwise would

violate the mandate rule. Under the mandate rule, “the trial court must
proceed in accordance with the mandate of the law of the case as

established on appeal” and “implement both the letter and the spirit of

the mandate.” Mason v. Mitchell, 729 F.3d 545, 550 (6th Cir. 2013). The
Sixth Circuit was already implicitly faced with the question of whether

to apply Texas law to § 5.c.i and expressly stated this Court should apply

the rule of reason test as mandated by the Michigan Supreme Court. In
its opinion, the Sixth Circuit affirmed this Court’s decision that only §

5.c.i of the Settlement Agreement applied to NSL through the doctrine of

incorporation by reference; that § 4.2(r) of the Asset Purchase Agreement
incorporated the Choline Family restrictions in § 5.c.i “specifically.” 912
                                    12
F.3d at 338. Indeed, when analyzing § 4.2(r) of the Asset Purchase
Agreement to determine whether it “plainly referred to” or “merely

mentioned” the Settlement Agreement, the Sixth Circuit stated that §

4.2(r) was an “acknowledgement in the Asset Purchase Agreement that
“NSL’s rights to the formula were limited by the settlement agreement.”

Id.

      In so holding, the Sixth Circuit applied Michigan law when
interpreting § 5.c.i. It did not divorce § 5.c.i from the Settlement

Agreement’s choice of law provision in § 22 and apply Texas law to

determine what standard should govern the noncompete agreement in §
5.c.i. See 912 F.3d at 340. In other words, the Sixth Circuit considered

which law to apply to interpret § 5.c.i, and it expressly mandated this

Court to apply Michigan law, it did not adopt the analysis suggested by
Defendant here—to apply Texas law.

      Second, Defendants have not provided the Court with any authority

that it should—or could—divorce the noncompete clause of the
Settlement Agreement from that agreement’s choice of law clause

requiring that the Settlement Agreement be interpreted by Michigan

law. Defendants cite to no comparable cases where a court has ruled in
the manner they ask this court to rule, that is, where a court has held

that a provision from Contract A has been incorporated by reference into

Contract B, but that when interpreting the meaning of that provision
from Contract A, the court must apply the choice of law provision from
                                  13
Contract B. Ultimately, Defendants are challenging a provision of the
Settlement Agreement, not a provision of the Asset Purchase Agreement.

     In sum, the Court will apply Michigan law to § 5.c.i of the

Settlement Agreement because not doing so would violate the letter and
the spirit of the Sixth Circuit’s mandate and because Defendants have

offered no persuasive authority in support of their position that Texas

law should apply.

B. Breach of Covenant Not to Compete under the Rule of Reason
     The Sixth Circuit instructed this Court to apply the “rule of reason”

test to evaluate the reasonableness of the Settlement Agreement’s

business-to-business   noncompete        clause.   912   F.3d   at   341-42.

Unfortunately, however, the court of appeals did not define the specific

contours of what is meant by the rule of reason test, and the parties are
at odds over the question. Plaintiff asserts that an effective challenge

under the rule of reason test would require Defendants to show that the

noncompete clause would violate § 1 of the Sherman Act—which has its

own five-factor burden-shifting rule of reason test. Defendants

meanwhile contend that the common law rule of reason test requires no

more than showing a violation of M.C.L. § 445.774a(1), so that the Court
may simply reaffirm its prior holding. Given the lack of clarity in this

area, the Court will do its best to discern the meaning of the “rule of

reason” test by analyzing its historical roots and development in the

relevant Michigan cases.
                                    14
     i. Historical Framework

     In 1873, the Michigan Supreme Court considered when a business-

to-business noncompete clause would be held valid:
     [I]f, considered with reference to the situation, business and
     objects of the parties, and in the light of all the surrounding
     circumstances with reference to which the contract was made,
     the restraint contracted for appears to have been for a just
     and honest purpose, for the protection of the legitimate
     interests of the party in whose favor it is imposed, reasonable
     as between them and not specially injurious to the public.
Hubbard v. Miller, 27 Mich. 15, 19, 15 Am.Rep. 153 (1873). The court

went on to state:
     whether [a contract with a noncompete clause] can be
     supported or not, depends upon matters outside of and beyond
     the abstract fact of the contract or the pecuniary
     consideration; it will depend upon the situation of the parties,
     the nature of their business, the interests to be protected by
     the restriction, its effect upon the public; in short upon all the
     surrounding circumstances; and the weight or effect to be
     given to these circumstances is not to be affected by any
     presumption for or against the validity of the restriction; if
     reasonable and just, the restriction will be sustained, if not, it
     will be held void.
Id. at 19-20. Over time, the Hubbard standard evolved into a four-factor

test in Michigan courts and was recognized as the “common law rule of
reason.” See Cardiology Assocs. of Southwestern Michigan, P.C. v.

Zencka, 400 N.W.2d 606, 607-08 (Mich. Ct. App. 1985). “First, the

covenant must be for a just and honest purpose. Second, it must be

established for the protection of the legitimate interest of the party in

whose favor it is imposed. Third, it must be reasonable as between the

                                     15
parties to the contract. Finally, it must not be specially injurious to the

public.” Id.; see also Woodward v. Cadillac Overall Supply Co., 240

N.W.2d 710, 714 (Mich. 1976) (“It has long been established in English

and Michigan common law that a balancing test is used to test the

reasonableness or unreasonableness of a contractual restraint of trade,”

citing Hubbard).

     Just as Michigan courts adopted the rule of reason in the context of

covenants not to compete, the United States Supreme Court followed a

similar course in interpreting the federal Sherman Act. In Standard Oil

Co. of New Jersey v. United States, the Court interpreted the Sherman

Act’s prohibition against restraints of trade to outlaw only unreasonable

restraints. 221 U.S. 1, 66-67 (1911). One of the best-known explanations

of the rule of reason in the Sherman Act context is found in Board of
Trade of Chicago v. United States, 246 U.S. 231, 238 (1918):
     Every agreement concerning trade, every regulation of trade,
     restrains. To bind, to restrain, is of their very essence. The
     true test of legality is whether the restraint imposed is such
     as merely regulates and perhaps thereby promotes
     competition or whether it is such as may suppress or even
     destroy competition. To determine that question the court
     must ordinarily consider the facts peculiar to the business to
     which the restraint is applied; its condition before and after
     the restraint was imposed; the nature of the restraint and its
     effect, actual or probable. The history of the restraint, the evil
     believed to exist, the reason for adopting the particular
     remedy, the purpose or end sought to be attained, are all
     relevant facts. This is not because a good intention will save
     an otherwise objectionable regulation or the reverse; but

                                     16
      because knowledge of intent may help the court to interpret
      facts and to predict consequences.1
      The Michigan Supreme Court’s application of a common-law rule of

reason in Hubbard thus predated the federal courts’ adoption of it in

Sherman Act jurisprudence. See Bristol Window & Door, Inc. v.

Hoogenstyn, 650 N.W.2d 670, 676 (Mich. Ct. App. 2002). Michigan’s
judicially developed approach to restraints on trade was soon

accompanied by state statutory law. In 1905, the Michigan Legislature

enacted MCL § 445.761, which provided that:
     All agreements and contracts by which any person,
     copartnership or corporation promises or agrees not to engage
     in any avocation, employment, pursuit, trade, profession or
     business, whether reasonable or unreasonable, partial or
     general, limited or unlimited are hereby declared to be
     against public policy and illegal and void.
This broad proscription against any kind of noncompete agreements was

limited by exceptions found in M.C.L. § 445.766.2 Interestingly, even


1 As discussed in greater detail below, this test continued to evolve in the Sherman
Act context to the point where in the Sixth Circuit, plaintiffs bringing § 1 Sherman
Act claims must prove that a defendant’s conduct unreasonably restrains trade under
a rigid “rule of reason” burden-shifting framework that includes a five-part test. See
Care Heating & Cooling, Inc. v. American Standard, Inc., 427 F.3d 1008, 1012 (6th
Cir. 2005).
2 MCL § 445.766 provided:

       This act shall not apply to any contract mentioned in this act, nor in
       restraint of trade where the only object of restraint imposed by the
       contract is to protect the vendee, or transferee, of a trade pursuit,
       avocation, profession or business, or the good will thereof, sold and
       transferred for a valuable consideration in good faith, and without any
       intent to create, build up, establish or maintain a monopoly; nor to any
       contract of employment under which the employer furnishes or discloses
       to the employe[e] a list of customers or patrons, commonly called a route
       list, within certain territory in which such employe[e] is to work, in
                                         17
though these statutes did not expressly refer to a reasonableness
standard, the Michigan Supreme Court continued to apply the rule of

reason in addressing the validity of noncompete agreements. Bristol

Window, 650 N.W.2d at 677 (citing Staebler-Kempf Oil Co. v. Mac’s Auto
Mart, Inc., 45 N.W.2d 316 (Mich. 1951)). As Bristol Window points out,

in the Michigan Supreme Court’s 1951 Staebler-Kempf decision, the court

quoted and applied the Hubbard rule of reason test to an agreement
between a gasoline retailer and an oil company where the retailer agreed

to exclusively sell the oil company’s gasoline and at the same price as that

charged by other gasoline retailers that the oil company supplied. 650
N.W.2d at 677; 45 N.W.2d at 318-19; see also ARA Chuckwagon of Detroit,

Inc. v. Lobert, 244 N.W.2d 393, 398 (Mich. Ct. App. 1976) (“Covenants not

to compete have always been governed by the rule of reason.”).
     However, Michigan law took another turn in 1984, when the state

legislature enacted the Michigan Antitrust Reform Act (“MARA”),

repealing former § 445.761. Under MARA, “[a] contract, combination, or
conspiracy between two or more persons in restraint of, or to monopolize,

trade or commerce in a relevant market is unlawful.” M.C.L. § 445.772

(also known as § 2 of MARA). This provision tracks its sister provision in
the Uniform State Antitrust Act (“USAA”) and was patterned after the

     which contract the employe[e] agrees not to perform similar services in
     such territory for himself or another engaged in a like or competing line
     of business for a period of 90 days after the termination of such contract
     or services.

                                        18
Sherman Antitrust Act. See USAA Comment to § 2 (“This section gathers
together   and   proscribes   all   concerted   or   collusive   conduct   in

unreasonable restraint of trade, as under the common law and section 1

of the Sherman Act, and to monopolize trade, as under section 2 of the
Sherman Act. . . . The adoption of Sherman Act language establishes its

general standards of legality, provides needed flexibility, and makes

available to state courts the relevant body of federal precedent.”)
(emphasis added).

     When initially enacted, MARA “contained no sections specifically

addressing competition agreements,” so the Michigan Supreme Court, as
explained in Compton v. Joseph Lepak DDS, PC, 397 N.W.2d 311 (Mich.

Ct. App. 1986), stated that MARA’s general provision—§ 2—and the

common law rule of reason would govern the enforceability of all
covenants restraining trade. See Bristol Window, 650 N.W.2d at 678. As

the Court explained in Bristol Window:

     Although the noncompetition agreement at issue in Compton
     contained no limitation of its duration, [the Michigan Court of
     Appeals], citing the weight of authority from other
     jurisdictions, federal precedent, and Michigan law, concluded
     that the agreement should be enforced to the extent reasonable
     according to ‘the developed common law.’ [The court]
     reiterate[d] that [it] reached its conclusion despite that § 2 of
     the MARA makes no explicit reference to a standard of
     reasonableness.
Id. (internal citations omitted) (emphasis added). Compton also
explained that MARA was broader than its predecessor, because unlike

                                     19
§ 445.761 “which declared void any agreement not to compete, whether
reasonable or unreasonable, § 2 of MARA only makes unlawful any

contract which is an unreasonable restraint of trade, as under the

common law or § 1 of the Sherman Act or monopolized trade under § 2 of
the Sherman Act.” Compton, 397 N.W.2d at 314. As Michigan courts have

stated, the legislature’s repeal of § 445.761, and codification of § 2 of

MARA “clearly demonstrates the Legislature’s intent to revive the
common-law rule set forth in Hubbard, that the enforceability of

noncompetition agreements depends on their reasonableness.” Bristol

Window, 650 N.W.2d at 679 (internal citations omitted).
     In 1987, the Michigan Legislature enacted § 4a of MARA, which

codified a test to determine the enforceability of a noncompetition

agreement in the employer-employee context. M.C.L. § 445.774a(1)
states:
      An employer may obtain from an employee an agreement or
      covenant which protects an employer’s reasonable
      competitive business interests and expressly prohibits an
      employee from engaging in employment or a line of business
      after termination of employment if the agreement or covenant
      is reasonable as to its duration, geographical area, and the
      type of employment or line of business. To the extent any such
      agreement or covenant is found to be unreasonable in any
      respect, a court may limit the agreement to render it
      reasonable in light of the circumstances in which it was made
      and specifically enforce the agreement as limited.
Therefore, in the employer-employee context, § 445.774a(1), rather than
the common law rule of reason, governs. Under § 445.774a(1), an

                                   20
employer-employee covenant not to compete must protect a party’s
reasonable competitive business interests, and its protection must be

reasonable with respect to: (1) duration; (2) geographical scope; and (3)

the line of business restricted. St. Clair Med., P.C. v. Borgiel, 715 N.W.2d
914, 919 (Mich. Ct. App. 2006). In support of the consideration of these

factors, the court in St. Clair looked to Hubbard and Bristol Window and

stated that “§4a(1) represents a codification of the common-law rule ‘that
the enforceability of noncompetition agreements depends on their

reasonableness.’” St. Clair, 715 N.W.2d at 918.

     In considering the challenge to the 20-year noncompete agreement
between Living Essentials and CNL in the absence of any conflicting

authority from the Michigan Supreme Court, this Court applied §

445.774a(1) to the parties’ covenant not to compete, noting that it did not
need to apply a different common law the rule of reason test because “a

non-compete agreement’s enforceability rests on its reasonableness,

regardless of whether it involves an employment contract or not.” ECF
No. 219, PageID.9230 & n.41. This Court then concluded that Settlement

Agreement’s 20-year noncompete agreement was reasonable in scope and

geographic area but was unreasonable as to duration. Consequently, the
Court reformed the duration of the covenant to three years. Id. at

PageID.9232-37. In applying that remedy, the Court relied upon §

445.774a(1), which empowers a Court to “limit the agreement to render
it reasonable in light of the circumstances.”
                                    21
      ii. The Liquid Manufacturing Decision
      After this Court’s decision, however, the Michigan Supreme Court

decided Innovation Ventures, LLC v. Liquid Manufacturing, LLC, in

which it expressly held that the common law rule of reason, rather than
the statutory authority of § 445.774a(1), should be applied to business-

to-business noncompete agreements, recognizing that § 2 of MARA was

actually a codification of the rule of reason. 885 N.W.2d at 874 & n.18
(citing Bristol Window, 650 N.W.2d 670). In light of Liquid

Manufacturing, the Sixth Circuit reversed this Court’s decision to apply

§ 445.774a(1) to § 5.c.1 of the Settlement Agreement, explaining that
Liquid    Manufacturing        “makes        clear   that   business-to-business

noncompete agreements like the one at issue here must be ‘evaluated by

the rule of reason,’ not by analogy to employment noncompete
agreements that do not ‘address the proper framework.’” 912 F.3d 316,

340 (6th Cir. 2018).

      Nonetheless, Defendants assert that § 445.774a(1), which this
Court previously applied, is merely a codification of the rule of reason

and consequently the Court should again conclude that § 5.c.(1) of the

Settlement Agreement is an unreasonable restraint on trade because its
duration is unreasonably long.3 Conversely, Plaintiff suggests that


3 Defendants cite Bristol Window for the proposition that § 445.774a(1) is a
codification of the rule of reason, ECF No. 400, PageID.24279, but that is not what
Bristol Window nor Liquid Manufacturing stated. Rather, as the Michigan Court of
Appeals made clear in St. Clair: “§4a(1) represents a codification of the common-law
                                        22
because MARA was patterned after §§ 1-2 of the Sherman Antitrust Act,
and Sherman Act jurisprudence has developed to include a rigid “rule of

reason” burden-shifting framework, Defendants should be required to

establish all the elements of a § 1 Sherman Act claim to demonstrate that
the covenant not to compete is an unreasonable restraint on trade.

     Unfortunately, neither the Michigan Supreme Court in Liquid

Manufacturing nor the Sixth Circuit in its opinion in this case delineated

clear standards under the rule of reason test for this Court to apply. And

the parties here have capitalized on that ambiguity to advocate for a

formulation of the rule of reason that most favors their interests. But in
holding that the common law rule of reason—and not § 445.774a(1)—was

the proper standard by which to judge business to business noncompete

agreements, Liquid Manufacturing strongly suggested that the
requirements of the two standards are not identical.

     So what did the Michigan Supreme Court mean when it said that

the rule of reason applies? In Liquid Manufacturing, it stated that when

analyzing    business-to-business     noncompete     agreements,     MCL

445.784(2) requires that courts look to federal interpretation of

comparable statutes. The Liquid Manufacturing court then cited to a

decision from the Sixth Circuit, Perceptron, Inc. v. Sensor Adaptive

Machines, Inc., 221 F.3d 913 (6th Cir. 2000), and a decision from the


rule ‘that the enforceability of noncompetition agreements depends on their
reasonableness.’” St. Clair, 715 N.W.2d at 918.
                                    23
Seventh Circuit, County Materials Corp. v. Allan Block Corp., 502 F.3d

730, 735 (7th Cir. 2007), for the proposition that “federal courts have

assessed noncompete agreements between two commercial entities under

the rule of reason.” Liquid Mfg., 885 N.W.2d at 874.

     Perceptron involved a plaintiff bringing a breach of contract action

alleging the defendant violated a covenant not to compete and a

defendant asserting a counterclaim that the noncompete agreement

violated antitrust law. 221 F.3d at 917. The jury found for the plaintiff,

concluding that the covenant “was reasonable, enforceable (including

permitted under the antitrust laws[]),” that the defendant had breached

the covenant, and that the defendant had failed to prove that the

noncompete agreement constituted an unreasonable restraint of trade in

violation of federal antitrust laws. Id. at 917-18. Post-trial, the defendant
moved for judgment as a matter of law, or in the alternative, for a new

trial on both the plaintiff’s breach of contract claim and its counterclaims.

Id. at 918. The trial court denied the defendant’s motion. Id. On appeal,

the defendant contested the jury’s finding that the noncompete

agreement was a valid and reasonable restraint on competition under

federal and state antitrust laws. Id. The Sixth Circuit analyzed the

legality of the noncompete agreement “under the rule of reason test,”

citing a Seventh Circuit case, Lektro-Vend Corp. v. Vendo Co., 660 F.2d

255, 265 (7th Cir. 1981). Perceptron’s formulation of the rule reason
states:
                                     24
       [C]ovenants not to compete are valid if (1) ancillary to the
       main business purpose of a lawful contract, and (2) necessary
       to protect the covenantee’s legitimate property interests,
       which require that the covenants be as limited as is
       reasonable to protect the covenantee’s interests. United States
       v. Addyston Pipe & Steel Co., 85 F. 271, 281-82 (6th Cir. 1898);
       aff’d as modified, 175 U.S. 211, 20 S. Ct. 96, 44 L.Ed. 136[ ]
       (1899).
221 F.3d at 919 (quoting Lektro-Vend, 660 F.2d at 265).

       Interestingly, the Sixth Circuit’s formulation is not the traditional

five-factor burden shifting framework commonly applied in pure § 1

Sherman Act claims and proposed by Plaintiff to be applied here. See

Care Heating, 427 F.3d at 1014 (citing Int’l Logistics Grp. Ltd. v. Chrysler
Corp., 884 F.2d 904, 907 (6th Cir. 1989)). Rather, when analyzing

whether there was any basis for the jury to conclude that the noncompete

agreement was a valid and reasonable restraint on competition, the Sixth

Circuit considered the evidence the jury heard regarding several factors:

(1) whether the aggrieved party continued to develop products that did

not compete, (2) the need for the noncompete agreement, (3) the value of

the goodwill acquired to determine whether the noncompete agreement

was ancillary to the purpose of contract, (4) the reasonableness of the

duration, geographic reach, and product scope of the noncompete

agreement, and (5) that motivation to escape competition, alone, does not

make     a   noncompete    agreement      an   unreasonable   restraint   on

competition. Id. at 919-20. In weighing all of these factors, the Sixth

Circuit concluded that “reasonable minds could differ about whether the

                                     25
non-compete agreement was ancillary to the transaction and a

reasonable restraint on competition” affirming the district court’s denial

of the defendant’s motion for judgment as a matter of law. Id. at 919

(emphasis added). Of note, the Sixth Circuit concluded that the jury

heard evidence that the plaintiff purchased goodwill and a customer

base—not just an escape from competition, and that reasonable minds

could differ about whether five years was a reasonable duration for the

plaintiff to protect its ability to realize the benefit of the transaction. Id.

at 919-20.

      The other federal appellate decision cited by the Michigan Supreme

Court as an example of a “rule of reason” case, County Materials, did not

concern an antitrust claim. 502 F.3d 730, 735 (7th Cir. 2007). Rather, a

manufacturer brought an action seeking a declaration that a covenant
not to compete in a patent licensing agreement was unenforceable. Id. In

the patent misuse context, “[u]nder the rule of reason, the finder of fact

must decide whether the questioned practices imposes an unreasonable

restraint on competition, taking into account a variety of factors,

including specific information about the relevant business, its condition

before and after the restraint was imposed, and the restraint’s history,

nature, and effect.” County Materials, 502 F.3d at 735 (quoting Virginia

Panel Corp. v. MAC Panel Co., 133F.3d 860, 869 (Fed. Cir. 1997)). County

Materials also clarified that “[a]nticompetitive effects . . . are a critical
element of any patent misuse case that is evaluated under a rule of
                                      26
reason approach.” Id. at 736. And, of particular relevance to this case, the

court stated that it would assume that it was “not necessary for a plaintiff

to plead a case that would suffice to show that the antitrust laws have

been violated. But, at the summary judgment stage, some evidence

tending to show an adverse effect in an economically sound relevant

market is essential for any claim governed by the rule of reason.” Id.

(emphasis added).

     Specifically,   the   Seventh   Circuit   considered    whether    the

noncompete agreement: (1) showed signs of one-sidedness or abuse of

power, (2) permitted the aggrieved party to continue selling or producing

similar competing products in the market, had temporal and geographic

limits, and (3) whether the aggrieved party had shown that the

noncompete had a broader effect on the market, as opposed to an effect
only on the aggrieved party. Id. at 736-37. The court concluded that the

covenant not to compete was not “particularly onerous” because it

allowed County Materials to continue to manufacture and sell two

competing products, was temporally limited because it lasted for only 18

months, and was geographically limited because it applied only to County

Materials’ exclusive production territory (a section of Wisconsin).

Further, because there was no evidence in the record that the restrictive

covenant had any effect on the broader market (as opposed to an effect

only on County Materials) the defense that the covenant was
unreasonable under the rule of reason could not succeed. Id. at 737
                                     27
      Liquid Manufacturing also cited the Supreme Court’s decisions in

State Oil Co. v. Khan, 522 U.S. 3 (1997) and Bd. of Trade of City of

Chicago v. United States, 246 U.S. 231 (1918), two seminal cases applying

the rule of reason test in the context of Sherman Act claims.4 More recent
jurisprudence under the Sherman Act has evolved to a specific five-part

rule of reason test that plaintiffs must meet in order to pass muster.

Consequently, to make out a valid claim under § 1 of Sherman Act, the
     [r]ule of reason analysis requires the plaintiff to prove (1) that
     the defendant(s) contracted, combined, or conspired; (2) that
     such contract produced adverse anticompetitive effects; (3)
     within relevant product and geographic markets; (4) that the
     objects of and conduct resulting from the contract were illegal;
     and (5) that the contract was a proximate cause of the
     plaintiff’s injury.
Care Heating & Cooling, Inc. v. American Standard, Inc., 427 F.3d 1008,

1014 (6th Cir. 2005). This five-factor test aids the Court in discerning
whether a plaintiff as overcome the first of a three-part burden-shifting

framework:
     First, the plaintiff must establish that the restraint produces
     significant anticompetitive effects within the relevant product
     and geographic markets. [Then,] [i]f the plaintiff meets this
     burden, the defendant must come forward with evidence of
     the restraint’s procompetitive effects to establish that the
     alleged conduct justifies the otherwise anticompetitve
     injuries. [Finally,] [i]f the defendant is able to demonstrate
     procompetitive effects, the plaintiff then must show that the
     legitimate objectives can be achieved in a substantially less
     restrictive manner.

4The Board of Trade of Chicago excerpt quoted by Liquid Manufacturing is quoted
above at page 16.
                                      28
Id. at 1012 (quoting Nat’l Hockey League Players’ Ass’n v. Plymouth

Whalers Hockey Club, 325 F.3d 712, 718 (6th Cir. 2003)) (alterations in

original).

      Plaintiff argues that because the Michigan Supreme Court cited

these early Sherman Act cases, it intended to require that any successful

challenges to business noncompete clauses must likewise make out a

prima facie case of a § 1 Sherman Act claim. Put differently, because the

Sherman Act rule of reason test developed from the formulation in Board

of Trade of Chicago to this five-factor test, and because Liquid

Manufacturing and Innovation Ventures make reference to the Sherman

Act, Plaintiff argues NSL should be required to meet all five elements of

the test set out in Care Heating to prove that the covenant not to compete

in the Settlement Agreement is an unreasonable restraint on trade.
      There is some appeal to Plaintiff’s argument. Indeed, why else

would the courts in Liquid Manufacturing and Innovation Ventures cite

to Sherman Act cases—where the modern case law has developed its own

carefully articulated “rule of reason” test—if they intended to apply some

less exacting standard? And both Sixth Circuit and Michigan courts

agree that § 2 of MARA “adopted language from and is interpreted

consistent with the Sherman Act.” Perceptron, 221 F.3d at 919 n.6 (citing

Compton v. Joseph Lepak, DDS, PC, 397 N.W.2d 311 (Mich. Ct. App.

1986)).


                                   29
     But it is also the case that the Michigan Supreme Court did not

quote Care Heating or any number of other governing Sherman Act cases

applying this five-factor test. Rather, it quoted a rule of reason test

developed in a 1918 Supreme Court Sherman Act case which requires

courts to weigh a number of factors, under the framework that “[t]he true

test of legality is whether the restraint imposed is such as merely

regulates and perhaps thereby promotes competition or whether it is

such as may suppress or even destroy competition.” Bd. of Trade of City

of Chicago, 246 U.S. at 238. Those factors are: “the facts peculiar to the

business to which the restraint is applied; its condition before and after

the restraint was imposed; the nature of the restraint and its effect,

actual or probable.” Id. Additionally, “[t]he history of the restraint, the

evil believed to exist, the reason for adopting the particular remedy, [and]
the purpose or end sought to be attained.” Id. Also telling, when the

Michigan Supreme Court declared that the rule of reason should be

applied, it cited Perceptron (which involved antitrust claims, but did not

apply the five-factor test), and County Materials and Bristol Window

(both of which did not involve antitrust claims).

     In reviewing the various factors articulated in Board of Trade,

Perceptron,   and   County    Materials,   the   cases   cited   in   Liquid

Manufacturing, the Court finds they are more in line with the venerable

old Hubbard factors from 1873 than they are with the 21st Century five-


                                    30
factor test set out in Care Heating.5 And while “MARA was enacted in

order to create uniform state laws and to draw upon federal antitrust

decisions,” Compton v. Joseph Lepak, D.D.S., P.C., 397 N.W.2d 311, 316

(Mich. Ct. App. 1986), this Court can discern no reason why a defendant

seeking to defend against the breach of a covenant not to compete should

have to prove all the strict elements of a § 1 Sherman Act claim to meet

its burden. The Court may “draw upon federal antitrust decisions” and

take guidance from decisions such as Board of Trade without necessarily

imposing all the requirements of a § 1 Sherman Act claim.6

      This Court also finds that a common theme among each of these

formulations of the rule of reason is that the party challenging the

restrictive covenant must demonstrate that it causes some harm to

competition in the greater product market. This effect on the greater
market appears to be the most substantial difference between the

showing that must be made under § 445.774a(1) and that which would

5 Plaintiffs rely on Little Caesar Enters., Inc. v. Creative Rest. Inc., No. 16-14263, 2017
WL 4778721 (E.D. Mich. Oct. 23, 2017), to argue that a full Sherman Act analysis
should be applied when analyzing the breach of a business-to-business restrictive
covenant. But that case involved trademark infringement, unfair competition, and
trade dress infringement claims, not just a breach of contract action. And it neither
applied all five Sherman Act factors nor did it clearly hold that all the Sherman Act
factors must be met in a breach of contract action.
6 The Court appreciates that both the Sixth Circuit and the Michigan Supreme Court

in Liquid Manufacturing considered the Sherman Act concepts of per se violations
and horizontal restraints on trade. See 912 F.3d at 340-41; 885 N.W.2d at 874. But
while the Sixth Circuit and Michigan Supreme Court discussed these Sherman Act
concepts, they did not expressly require that defendants challenging a noncompete
agreement would necessarily need to prove all the elements of a § 1 Sherman Act
claim.
                                            31
be required under the rule of reason framework. Indeed, as outlined

above, Perceptron, County Materials, and Board of Trade consider

duration, geographical scope, and reasonableness between the parties

under the rule of reason, but they also consider the restrictive covenant’s

impact on competition in the wider market. Even Hubbard required

consideration of the covenant’s “effect upon the public.” 27 Mich. at 19-

20. In other words, it is not enough—as Defendants contend—for the

Court to examine the covenant’s duration, geographic scope, type of

conduct prohibited, and business interests justifying the restriction—as

it did in its prior order. Based on this Court’s understanding of the

Michigan Supreme Court’s reasoning in Liquid Manufacturing, the

Court concludes that the following factors should be considered when

applying the rule of reason test to evaluate challenges to noncompete
agreements in the business-to-business context under Michigan law: (1)

whether the restraint is ancillary to the main business purpose of an

otherwise lawful contract; (2) whether the restraint protects legitimate

property interests, for example, goodwill; (3) whether the restraint’s

duration, geographic reach, and scope are reasonable considering the

nature of the property interest being protected; and (4) whether the

restraint suppresses or destroys competition in the relevant market. The

Court must take into account each of these factors to determine whether

the restraint is reasonable or void. Hubbard, 27 Mich. at 20 (“[I]f


                                    32
reasonable and just, the restriction will be sustained, if not, it will be held

void.”).

      iii. Application of the “rule of reason” test

      In attempting to apply the rule of reason, the Court first

acknowledges the relevance of many of the Court’s prior findings. This

Court has already found that Plaintiff has a legitimate business interest

in the Choline Family restrictions and that the scope and geographic

locations of the restrictions are reasonable. ECF No. 219, PageID.9232.

Further, as in Perceptron, here the Court has already concluded that the

noncompete agreement was ancillary to the main purpose of the

Settlement Agreement. 221 F.3d at 919. Defendants previously conceded

that Living Essentials’ desire to protect its goodwill was a legitimate

business purpose. ECF No. 219, PageID.9232. And this Court held that
the restrictive covenant “had perhaps a greater than normal concern to

protect its goodwill from these parties because they had previously

admitted to wrongfully manufacturing [5-Hour Energy] in the past.” ECF

No. 219, PageID.9232.

      But this Court also originally held that § 5.c.i’s 20-year duration

was unreasonable. ECF No. 219, PageID.9234 (stating that “courts have

upheld time periods of six months to three years”) (quoting Lowry

Computer Prods. Inc. v. Head, 984 F. Supp. 1111, 1116 (E.D. Mich. 1997)).

However, Lowry involved an employer-employee noncompete agreement,
as did Radio One, Inc. v. Wooten, 452 F. Supp. 2d 754, 759 (E.D. Mich.
                                      33
2006), and Rooyakker & Sitz, P.L.L.C. v. Plante & Moran, P.L.L.C., 742

N.W.2d 409, 418 (Mich. Ct. App. 2007). The only cases cited by the Court

outside of the employer-employee context were Bristol Window, 650

N.W.2d at 679, and In re Spradlin, 284 B.R. 830, 836 (E.D. Mich. 2002).

In re Spradlin held that five years was reasonable, 284 B.R. at 836, while

Bristol Window considered a three-year limitation and remanded for the

trial court to determine whether the length was reasonable, 650 N.W.2d

at 498.

     The Court’s additional review of Michigan cases involving business-

to-business noncompete agreements has discovered several other cases,

one finding a 5-year noncompete clause reasonable, another allowing a

duration of 20 years, and a third holding that a never-ending noncompete

agreement would be categorically unreasonable. For example, in
Brillhart v. Danneffel, the Michigan Court of Appeals analyzed a

covenant not to compete between the buyer and seller of a restaurant

under a reasonableness standard. 194 N.W.2d 63, 65 (Mich. Ct. App.

1971). It held that the business-to-business noncompete agreement was

reasonable because the defendant understood they were signing a 5-year,

10-mile restriction, the defendant’s agent wrote the agreement, and they

voluntarily signed the contract. 194 N.W.2d 63, 65 (Mich. Ct. App. 1971).

Brillhart distinguished a case in which the court found a covenant to be

unreasonable because it required the seller to “never” re-engage in the
relevant business. Id. at 65-66 (citing Wolverine Sign Works v. Powers,
                                   34
227 N.W. 669, 670, 674 (Mich. 1929) (“Never is a long time. It is a longer

time than necessary to enable the purchaser of a business to convert the

good will into a good will personal to himself.”)).

     And more recently, in the unreported decision of Lieghio v.

Loveland Invs., the Michigan Court of Appeals held that a 12-mile, 20-

year covenant not to compete in a hotel business was not unreasonable

because “the parties’ agreement is similar to those upheld in a long line

of cases, like Brillhart, that have sanctioned covenants not to compete

where they are merely a reasonable restraint on a seller’s competitive

efforts in order to promote the buyer’s realization of goodwill in the

purchased business.” Nos. 285393-94, 2009 WL 3491620, at *1, 5 (Mich.

Ct. App. Oct. 29, 2009) (citing Hubbard, 27 Mich. at 19, 21). These

decisions do not provide the Court with much comfort that a business-to-
business noncompete agreement lasting 20 years would necessarily be

found reasonable under the rule of reason test, but nor do they clearly

indicate that a 20-year noncompete agreement with otherwise reasonable

terms would automatically be voided under the rule of reason.

Particularly where, as here, the record indicates that Jones testified he

knew the covenant’s duration was 20 years when he signed the document,

and that NSL was free during this time to manufacture energy shots—

though not using Choline Family ingredients. That said, the Court has

also already found that Living Essentials “has failed to provide a
reasonable justification for a [20-year] restriction” and that its interest
                                     35
in protecting its goodwill does not justify this decades-long restriction.

ECF No. 219, PageID.9235. And it has articulated its skepticism that

Living Essential’s “attempt to achieve the protections of a patent vis-à-

vis Custom Nutrition [and NSL] without having demonstrated that it

was legally entitled to a patent is not a reasonable use of a non-compete

agreement.” Id. at PageID.9263.

      But as explained above, the key feature that makes the rule of

reason different from the test the Court already applied in its prior Order

is the requirement that a defendant show—in addition to these other

factors—a reasonable likelihood that enforcing the restrictive covenant

will cause anticompetitive effects. In order to make this showing, the

Court concludes a defendant may present the kind of evidence that would

tend to support a § 1 Sherman Act claim under the five-factor burden-
shifting rule of reason framework because such evidence is probative of

the anticompetitive nature of the alleged restraint.7 But at the same

time, it is not necessary that the defendant present evidence sufficient to

prove all of the elements required to make out a Sherman Act antitrust

violation.




7 As detailed above, the Seventh Circuit took a similar approach in County Materials
for patent misuse cases. 502 F.3d at 736 (stating that it is “not necessary for a plaintiff
to plead a case that would suffice to show that the antitrust laws have been violated.
But, at the summary judgment stage, some evidence tending to show an adverse effect
in an economically sound relevant market is essential for any claim governed by the
rule of reason”) (emphasis added).
                                            36
       Defendants rely on the report provided by Living Essentials’

damages expert to show that Plaintiff’s product holds a significant

percentage of the energy shot market and therefore has market power.8

Given this market power, Defendants assert there is a potential for
anticompetitive effects under the rule of reason. ECF No. 415,

PageID.26022-24. But NSL has not argued how the restrictive covenant

causes anticompetitive effects. The case Defendants rely on, Realcomp II,

Ltd. v. F.T.C., 635 F.3d 815 (6th Cir. 2011), requires such a showing.9

Realcomp II holds that: “[m]arket power and the anticompetitive nature

of the restraint are sufficient to show the potential for anticompetitive
effects under a rule-of-reason analysis, and once this showing has been

made, [the proponent of the restraint] must offer procompetitive

justifications. Id. at 827. Here, NSL emphasizes the market power
element but entirely ignores the “anticompetitive nature of the restraint”

element.




8 The details of this report are under seal. Further, this expert testified he was
defining the relevant product markets strictly for purposes of damages calculations,
which was a different consideration than defining product markets for purposes of an
antitrust analysis.
9 Notably, Realcomp II is a Sherman Act case, and it applies that rigid five-factor

burden-shifting test developed in the Sixth Circuit under the Sherman Act. As
explained above, in Liquid Manufacturing, the Michigan Supreme Court did not hold
that the application of the rule of reason test would necessarily require proof of all
the elements of a §1 Sherman Act claim, but it did cite to antitrust cases that have
applied the rule of reason, indicating that the kinds of proof offered in such cases
would be useful to parties attempting to show anticompetitive effects.
                                         37
     In other words, at this stage, Defendants have not created a

genuine issue of material fact that the restrictive covenant has

anticompetitive effects on the energy shot market. Regardless of whether

Plaintiff has market dominance, Defendants must be able to show a jury

that the 20-year restrictive covenant between Plaintiff and Defendants

had anticompetitive effects on the market. NSL’s reliance on Plaintiff’s

alleged market dominance alone does not show, or raise a genuine issue

of fact, that the restrictions between NSL and Living Essentials “narrows

consumer choice” or “hinder[s] the competitive process.” Id. at 829. See

also Nat’l Soc’y of Prof’l Eng’rs, 435 U.S. 679, 692 (1978) (requiring an

analysis of “the competitive significance of the restraint”). Put

differently, NSL must create a genuine issue of material fact that the

restrictive covenant not only harmed NSL, but that it also harmed
competition in the greater energy shot market (whether because an NSL

free of the restrictive covenant would have been such a significant market

competitor that their elimination for 20 years harmed the market as a

whole, or for some other reason). That Plaintiff may have captured a large

percentage of NSL’s sales because NSL was unable to produce a

competing product containing Choline Family ingredients would          be

relevant if NSL could show that its lost sales would have been large

enough to impact the energy shot market. A subsidiary issue may also

be, for example, whether the Choline Family ingredients are influential
in determining a product’s success in the energy shot market. At this
                                   38
point, Defendants have not made anything like this kind of showing, and

the report of Plaintiff’s damage expert does not do it for them.10

      Moreover, this Court has already found that the covenant does not

prevent Defendants from competing in the energy shot market. Rather,

it prevents Defendants from using one family of ingredients. ECF No.

219, PageID.9233. NSL “can continue to develop, market, and distribute

energy liquids using all other types of ingredients.” Id. Defendants’
assertion that Plaintiff’s alleged market power is a sufficient showing

under Realcomp ignores this Court’s finding that the noncompete

agreement does not prevent Defendants from competing in the energy
shot market. It also fails to explain how this market share is caused by

the restrictive covenant—or indeed how the covenant impacts energy

shot manufacturers other than Defendants.
      Further, at trial, Jones testified that of the 17 energy shots Custom

Nutrition produced at the time it entered into the Settlement Agreement,

only 2 were affected by the restrictive covenant, or so he could recall. ECF

No. 305, PageID.13854. While NSL denies that it produced any of the

other 17 energy shots, ECF No. 415, PageID.26014, the question is not


10 For the same reasons, the Court will not conduct a “quick look rule of reason”
analysis under the Sherman Act as NSL suggests. See ECF No. 415, PageID.26024.
Not only is that a Sherman Act concept not applicable here, it is reserved for the
situation where “an observer with even a rudimentary understanding of economics
could conclude that the arrangements in question would have an anticompetitive
effect on customers and markets.” Cal. Dental Ass’n. v. FTC, 526 U.S. 756, 770 (1999).
NSL has not shown this degree of anticompetitive effect to warrant any “abbreviated”
rule of reason analysis.
                                         39
whether NSL is harmed by the restriction, but whether the greater

energy shot market is. That these other energy shots compete

successfully in the marketplace without Choline Family ingredients may

be telling. See Lektro-Vend Corp. v. Vendo Co., 660 F.2d 255, 265 (7th Cir.

1981) (“Legitimate reasons exist to uphold noncompetition covenants

even though by nature they necessarily restrain trade to some degree.

The recognized benefits of reasonably enforced noncompetition covenants

are by now beyond question.”). In sum, while market power may be

inferred from evidence of significant market share, Defendants still must

show “the anticompetitive nature of the restraint,” which Defendants

have not shown, or raised a genuine issue of material fact from which a

jury could conclude as such. Realcomp II, 635 F.3d at 827.

     iv. NSL is entitled to discovery on anticompetitive effects
     The Sixth Circuit’s remand order on the rule of reason issue

acknowledged that this “fact-intensive determination” falls appropriately

with the district court and it tasked the parties with providing “the

detailed record information necessary” to enable this Court to apply the

rule of reason test. 912 F.3d at 342. On its own, the Sixth Circuit did not

apply the rule of reason or find as a matter of law that NSL had or had

not met the test.

     In light of the new test articulated by the Michigan Supreme Court

and identified by the Sixth Circuit—and as it must now be applied by this
Court—NSL could not have known that it would be required to develop
                                    40
evidence regarding the potential anticompetitive effects of the restrictive

covenant to defeat Plaintiff’s breach of contract claim when it was

initially engaged in discovery with Plaintiff. Neither the parties nor the

Court were operating with the understanding that the rule of reason test

as outlined by Liquid Manufacturing, required by the Sixth Circuit’s

decision in this case, and now fleshed out by this Court would govern the

interpretation of the restrictive covenant and consequently determine the

boundaries   of    relevant   evidence   affecting   the   question   of   its

reasonableness. The Court believes this weighs in favor of permitting

NSL additional limited discovery on the question of whether § 5.c.i of the

Settlement Agreement has anticompetitive effects. C.f. Grant v. Metro.

Gov’t. of Nashville & Davidson Cty., 646 Fed.Appx. 465, 467-68 (6th Cir.

2016) (where additional discovery on remand of disparate impact claim
was not allowed because Sixth Circuit found as a matter of law that

plaintiffs failed to establish a prima facie case of disparate-impact

discrimination).

     This course of action also makes sense because, as explained in

greater detail below, the Lead Case is no longer operating on a static

record. Living Essentials has moved to consolidate the Lead and

Secondary Cases and has requested the Court to allow additional,

narrowly tailored discovery on a number of subjects related to the claims

of the Secondary Case against Lily of the Desert. Because the Court will
grant Plaintiff’s motion later in this Order, it will be necessary for
                                    41
discovery to be re-opened in any event. In the interests of justice, both

NSL and Lily of the Desert should also be given the opportunity to

develop evidence on the issue of anticompetitive effects under the rule of

reason.11
      Accordingly, the Court DENIES Plaintiff’s motion for summary

judgment (ECF No. 420) and DENIES Defendants motion for summary

judgment (ECF No. 200), as Defendants should have the opportunity to

conduct additional, targeted and limited discovery on whether there is a

reasonable likelihood that enforcing the restrictive covenant will cause

anticompetitive effects. The Court makes no finding at this time as to
whether the restrictive covenant violates the rule of reason. As such, the

Court also need not resolve the question at this time as to whether

reformation is an appropriate remedy if a business-to-business
noncompete agreement is found to violate the rule of reason. Liquid Mfg.,

885 N.W.2d at 870-71 & n.21.




11 Plaintiff contends that additional discovery is not appropriate because NSL
initially brought an antitrust counterclaim and therefore had the opportunity to
conduct such discovery. See Second Amended Counterclaim, ECF No. 188. First, that
claim was dismissed because it was time barred. ECF No. 337. And more importantly,
in light of this Court’s decision to consolidate the Lead and Secondary Cases on
Plaintiff’s motion, and to reopen discovery once consolidation is complete, NSL and
Lily should have the opportunity to conduct discovery on anticompetitive effects
under the rule of reason.
                                        42
C. Consolidation of the Lead and Secondary Cases

      i. Consolidation is warranted

      In addition to the parties’ cross motions for summary judgment on

the application of the rule of reason, Plaintiff also moves to consolidate

the Lead Case with the Secondary Case involving Lily of the Desert. See

ECF No. 403. Plaintiff alleges that while litigating the Lead Case, it

learned that NSL was actually the nutrition division of L.D.O.C. Group,

Ltd. (“LD Operating”), which in turn was owned by L.D.O.C., Inc. (“LD

Inc.”). Secondary Case, 16-11179, ECF No. 1, PageID.7. Plaintiff brought

suit against LD Operating and LD Inc. (together “Lily”), asserting that

they are alter egos of NSL. In the complaint, Plaintiff alleges Lily should

be liable for NSL’s breaches of § 5.c.i of the Settlement Agreement as

uncovered in the Lead Case (if it is found that NSL is insolvent and
unable to pay any judgment against it), as well as for additional breaches

occurring after discovery concluded in the Lead Case. Id. at PageID.36-

37.12 Further, the complaint alleges that Lily, as an alter ego of NSL,
produced energy liquids containing Alpha-GPC and Betaine, which a jury

has already concluded are prohibited ingredients under the Choline

Family restrictions. Jury Verdict Form, ECF No. 296. However, the


12  Paragraphs 141 and 142 of the Complaint allege that “[i]n April 2014, the NSL
division ceased operations and all assets, including at least four of the accounts or
agreements to produce the Secret Products, were transferred to LD Operating or LD
Inc. and LD Operating began to produce and sell at least four of the Secret Products.
. . . Such transfer occurred without any agreement or consideration.” No. 16-11179,
ECF No. 1, PageID.31.
                                         43
complaint also alleges that Lily and NSL may have produced energy

liquids containing other, unspecified Choline Family ingredients (that

presumably could be discovered during the discovery process). No. 16-

11179, ECF No. 1, PageID.19, 34.

      Alternatively, if LD Operating and LD Inc. are not alter egos of

NSL, Plaintiff alleges in the complaint that LD Operating and LD Inc.

(as separate and distinct entities) induced Jones, CNL and/or NSL to

breach § 5.c.i13 by assisting them in producing energy liquids containing

Choline Family ingredients, resulting in tortious interference with

contract and business expectancy. Id. at PageID.44-48. Additionally,
Plaintiff contends they are liable under the Texas or Michigan Uniform

Fraudulent Transfer Act for receiving substantially all of NSL’s assets

without adequate consideration and Plaintiff seeks an order avoiding
those transfers and awarding Plaintiff monetary recovery “in whatever

amount Plaintiff is found to be entitled.”14 Id. at PageID.48-50. Plaintiff

also alleges a civil conspiracy claim against NSL and Lily. Id. at 50-51.


13  The Complaint also alleges violations of other provisions of the Settlement
Agreement. However, because this Court has already held—and the Sixth Circuit
affirmed—that NSL is only bound by § 5.c of the Settlement Agreement by virtue of
its incorporation into the Asset Purchase Agreement, the Court will only discuss
those counts in the 16-11179 Complaint that assert violations relating to § 5.c. See
912 F.3d at 338-39; ECF No. 343 (Order on Motions for Summary Judgment disposing
of counts II, IV, V, VII and VII in Lead Case).
14 It is unclear from Plaintiff’s Complaint in Case No. 16-11179 whether Plaintiff is

arguing that under the Michigan/Texas Fraudulent Transfer Act, it is able to recover
for “new” breaches by Lily of the Desert (i.e., breaches that were not specifically made
by NSL during the time frame that the parties’ damages experts analyzed).
                                          44
      With this summary of the Secondary Case in mind, Plaintiff argues

that the Lead and Secondary Cases involve multiple common issues of

law and fact which should persuade this Court to exercise its discretion

and consolidate the cases for trial. ECF No. 403. Living Essentials

contends that because a jury trial has already concluded that Alpha-GPC

and Betaine are Choline Family ingredients, consolidation will ensure

swifter recovery against NSL and Lily for their alleged violations. NSL

argues that consolidation is not appropriate because (1) transfer of the

Secondary Case to the Eastern District of Texas pursuant to 28 U.S.C. §

1404(a) is appropriate, (2) Plaintiff did not appeal the Court’s order

denying Plaintiff’s motion to amend its complaint to add the Lily

defendants and associated claims and therefore this holding is the law of

the case,15 and (3) the cases do not involve multiple issues of law and fact
justifying consolidation. ECF No. 409.

      Pursuant to Federal Rule of Civil Procedure 42(a)(2), “[i]f actions

before the court involve a common question of law or fact, the court may
. . . consolidate the actions.” The party seeking consolidation, here

Plaintiff, bears the burden of proving that consolidation should be


15 However, just because the Court at one time denied a plaintiff’s motion to amend
its complaint does not preclude a party from later moving to consolidate by invoking
the Court’s discretionary power to do so under Federal Rule of Civil Procedure
42(a)(2). This is not barred by the mandate rule because the district court is free on
remand to consider issues remanded, issues arising for the first time after remand,
and “issues that were timely raised before the district and/or appellate courts but
which remain undecided.” Wright & Miller Fed. Prac. & Proc. § 4478.3 (quoting
United Sates v. Morris, 259 F.3d 894, 898-99 (7th Cir. 2001)).
                                         45
granted. Invest-Import v. Seaboard Surety Co., 18 F.R.D. 499, 500

(S.D.N.Y 1955). And the essential test “is whether there are common

questions of law or fact.” Hasman v. G.D. Searle & Co., 106 F.R.D. 459,

460 (E.D. Mich. 1985) (citing Brewer v. Republic Steel Corp., 513 F.2d

1222 (6th Cir. 1975)). “Consolidation is in the sound discretion of the

court.” Id. (citing Stemler v. Burke, 344 F.2d 393 (6th Cir. 1965)).

     A trial court making a decision to consolidate must consider:

     [W]hether the specific risks of prejudice and possible
     confusion [are] overborne by the risk of inconsistent
     adjudications of common factual and legal issues, the burden
     on parties, witnesses and available judicial resources posed by
     multiple lawsuits, the length of time required to conclude
     multiple suits as against a single one, and the relative
     expense to all concerned of the single-trial, multiple-trial
     alternatives.
Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993) (quoting

Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir.

1985)). “Thus, the decision to consolidate is one that must be made

thoughtfully, with specific reference to the factors identified above.” Id.

“Care must be taken that consolidation does not result in unavoidable

prejudice or unfair advantage. Conservation of judicial resources is a

laudable goal. However, if the savings to the judicial system are slight,

the risk of prejudice to a party must be viewed with even greater

scrutiny.” Id. “When cases involve some common issues but individual

issues predominate, consolidation should be denied. Consolidation is not


                                    46
justified or required simply because actions include a common question

of fact or law.” Hasman, 106 F.R.D. at 461 (internal citations omitted)

(emphasis in original). “Consolidation is improper when the introduction

of ‘voluminous’ evidence, relevant to one of the consolidated actions but

irrelevant to another, impairs the conduct of trial.” Id. (citing Flintkote

Co. v. Allis-Chalmers Corp., 73 F.R.D. 463, 465 (S.D.N.Y. 1977).

     Applying the Cantrell factors here, the Court finds that

consolidation is appropriate. First, any risks of prejudice and confusion

are overborne by the risk of inconsistent adjudications of common factual

and legal issues. In order for Plaintiff to win a judgment from Lily for any

of its alleged violations of the Settlement Agreement (pre and post April

2014) in the Secondary Case, Plaintiff would have to prove both that Lily

was an alter ego and that Alpha-GPC and Betaine are Choline Family
ingredients. Although a jury has already established this in the Lead

Case, ECF No. 296, if the Secondary Case is not consolidated, it is at least

possible that a second jury might disagree and conclude that Lily’s

production of energy liquids containing these ingredients does not violate

the Choline Family restrictions. In such circumstances, Plaintiff would

be unable to recover a judgment from Lily even if it proved that Lily and

NSL were alter egos.

     Further, special jury verdict forms could be created to avoid juror

confusion. In a consolidated trial, the jury could be instructed to first
consider whether Lily is NSL’s alter ego. If yes, the jury could determine
                                    47
what damages Plaintiff is entitled to for Lily and NSL’s usage of the

Choline Family ingredients, as litigated in the first trial. If the jury does

not conclude that Lily is NSL’s alter ego, the jury would be instructed to

consider whether, as a discrete and separate entity, Lily violated the

Michigan Uniform Fraudulent Transfer Act and engaged in tortious

interference with business expectancy and contract. To be sure,

Plaintiff’s claims against Lily as an alter ego rely, in part, on the

speculation that NSL is insolvent and would be unable to pay any

judgment against it in the Lead Case. But even if Lily is not found to be

NSL’s alter ego, Plaintiff’s tortious interference and fraudulent transfer

claims would still be closely related to the Lead Case. This is because

Plaintiff argues they arise from Lily’s interference with Plaintiff’s rights

under § 5.c.1 “and its improper efforts—during the course of the [Lead
Case]—to assist NSL in avoiding ultimate judgment collection.”

Secondary Case, No. 16-11179, ECF No. 16, PageID.643. Indeed, as the

Sixth Circuit acknowledged when it consolidated the Lead and Secondary

Cases on appeal, “[a]ll claims in the Secondary Case relate to the same

nucleus of fact as in the Lead Case, and [Living Essentials] concedes that

the claims in the Secondary Case ‘rise or fall with the rulings in the lead

case.’” 912 F.3d at 326.

     Second, any risk of prejudice or confusion is overcome by the burden

on the parties, witnesses and available judicial resources posed by
multiple lawsuits, including the time and expense of trying multiple suits
                                     48
rather than a single one. While limited discovery would be required to

determine whether an alter ego relationship exists, whether Lily

tortiously interfered with NSL’s obligations under the Settlement

Agreement, and to investigate and calculate additional damages for any

alleged violations by Lily after April 2014, such limited discovery would

be a comparatively minor inconvenience compared to the amount of

judicial resources saved by not duplicating discovery in the Lead Case for

the Secondary Case. Indeed, Plaintiff has cited to discovery from the Lead

Case that it intends to use to prove an alter ego relationship and

underlying facts for the remaining Lily claims. This weighs in favor of

consolidation. See White v. Baxter Healthcare Corp., No. 05-71201, 2008

WL 5273661, at *3 (E.D. Mich. Dec. 17, 2008) (concluding that the burden

to the parties, witnesses, and the Court would be significant if separate
trials were conducted where the trials would be conducted in close

proximity and one case required only limited discovery, which could be

conducted in an expedited manner). Plaintiff has stated it needs only an

additional 120 days of discovery on the limited issues of alter ego

relationship, Lily’s tortious interference, existence of a fraudulent

transfer and additional production and sales of energy liquids by Lily

that violate § 5.c.i. Unlike when Plaintiff filed its motion to amend the

complaint, the case is not on the eve of trial, so there is less concern for

prejudice to NSL.


                                    49
     ii.   Transfer to the Eastern District of Texas is not
           appropriate
     In arguing that consolidation is not appropriate, NSL incorporates

by reference the arguments it made in its motion to transfer venue, filed

in the Secondary Case. Likewise, Plaintiff incorporates the arguments it

made in its response to NSL’s motion. The parties dispute whether, under

28 U.S.C. § 1404(a), it would be in the interests of justice to transfer the

Secondary Case to the United States District Court for the Eastern

District of Texas.

     Section 1404(a) of Title 28 of the United States Code provides that

“[f]or the convenience of the parties and witnesses, in the interests of

justice, a district court may transfer any civil action to any other district
or division where it might have been brought or to any district or division

to which all parties have consented.” District courts have wide discretion

to transfer an action pursuant to § 1404(a). Audi AG v. D’Amato, 341 F.

Supp. 2d 734, 749 (E.D. Mich. 2004). The Court must weigh several

factors: “(1) the convenience of the parties; (2) the convenience of the

witnesses; (3) the relative ease of access to sources of proof; (4) the

availability of processes to compel attendance of unwilling witnesses; (5)

the cost of obtaining willing witnesses; (6) the practical problems

associated with trying the case most expeditiously and inexpensively;

and (7) the interest of justice.” Id. (quoting MCNIC Oil & Gas Co. v. IBEX

Resources Co., 23 F. Supp. 2d 729, 738-39 (E.D. Mich. 1998)). “The party


                                     50
who brings a motion to transfer venue bears the burden of proving by a

preponderance of the evidence that ‘fairness and practicality strongly

favor the forum to which transfer is sought.’” Weather Underground, Inc.

v. Navigation Catalyst Syst., Inc., 688 F. Supp. 2d 693, 696 (E.D. Mich.

2009) (emphasis added) (quoting Amphion, Inc. v. Buckeye Elec. Co., 285

F. Supp. 2d 943, 946 (E.D. Mich. 2003). The defendant must show that

the plaintiff’s chosen forum is “unnecessarily burdensome.” Boling v.

Prospect Funding Holdings, LLC. 771 Fed.Appx. 562, 568 (6th Cir. 2019).

“Merely shifting the inconvenience from one party to another does not

meet [the] [d]efendant’s burden. If the court determines that the balance

between the plaintiff’s choice of forum and the defendant’s desired forum

is even, the plaintiff’s choice . . . should prevail.” Choon’s Design, LLC v.

Larose Industries, LLC, No. 13-13569, 2013 WL 5913691, at *2 (E.D.
Mich. Nov. 1, 2013) (internal citations and quotations omitted).

     In considering all of these factors, the Court finds that “fairness and

practicality” do not “strongly favor” Texas as the forum. Weather

Underground, 688 F. Supp. 2d at 696. As discussed above, any purported

inconvenience to NSL is overcome by the significant common issues of

law and fact between the Lead and Secondary Cases. Judicial economy is

served by having the same district court try cases involving the same

contracts. In re Volkswagen of Am., Inc., 566 F.3d 1349, 1351 (Fed. Cir.

2009) (transfer on inconvenience grounds where district court could try
two cases involving the same patents).
                                     51
     While the Secondary Case will involve the additional issues of alter

ego and fraudulent transfer, the court adjudicating the Secondary Case

will be tasked with determining several issues that are already before

this Court—just for a new timeline with respect to damages. Namely,

whether post-April 2014 conduct by Lily (as an alter ego for NSL) was a

violation of the Settlement Agreement. While the Court appreciates that

the fraudulent transfer claim would involve an alleged transfer of assets

between two Texas corporations, an ultimate question for the Court to

consider in the Secondary Case is whether Lily, as a potential alter ego

of NSL, violated §5.c.i of the Settlement Agreement through conduct that

was not at issue in the Lead Case (post-April 2014 sales). Whether Lily

manufactured products that contained Choline Family ingredients and

therefore violated the Settlement Agreement, and how damages should
be calculated for any determined violation are precisely the same issues

the Court has been considering and will further determine in the Lead

case for violations by Custom Nutrition and NSL up through April 2014.

Additionally, in the Secondary Case Plaintiff alleges that NSL concealed

documents that would have shown an alter ego relationship during the

litigation of the Lead Case, further linking the two cases. This Court is

already all-too-familiar with the parties, witnesses, and legal issues at

play, the relevant provisions of the Settlement Agreement, and the

Choline Family ingredients. And many of the witnesses and parties have
already testified before this Court.
                                       52
      Therefore, while “these cases may not involve precisely the same

issues, there will be significant overlap and a familiarity with the

[Settlement Agreement that] could preserve time and resources. . . .

[J]udicial economy is served by having the same district court try the

cases involving the same [Settlement Agreement].” In re Volkswagen of

America, Inc., 566 F.3d 1349, 1351 (Fed. Cir. 2009). Accordingly, in

determining that consolidation is appropriate here, the Court also

concludes that transfer of the Secondary Case to the United States

District Court for the Eastern District of Michigan under 28 U.S.C. §

1404(a) is not appropriate.

D. Clarification of Jones as a Defendant

      Finally, Plaintiff has moved for clarification of whether Alan Jones

may still be considered a defendant in this matter. See ECF No. 403. This
issue was explicitly addressed by the Sixth Circuit in ruling on whether

Jones was bound by the Settlement Agreement in his personal capacity

and therefore whether he would remain a defendant in the case. The

Sixth Circuit explicitly held: “the Settlement Agreement does not bind

Jones in his personal capacity.” 912 F.3d at 337. While this holding would

seem to resolve the issue by indicating that Jones is no longer a

defendant, the Sixth Circuit also affirmed this Court’s holding that NSL

is bound by § 5.c.i because it was incorporated by reference into the Asset

Purchase Agreement, which NSL signed—and so did Jones. Id. at 338-
39.
                                    53
     Living Essentials asserts that as a result of these holdings, Jones

should still be a defendant in the case because he signed the Custom

Nutrition-NSL Asset Purchase Agreement in his personal capacity as a

“member of CNL,” binding himself to that agreement and (like NSL)

incorporating by reference the obligations of § 5.c.i of the Settlement

Agreement. This argument is exactly the one made by the Court in dicta

in its 2015 Order on the parties’ motions for summary judgment. ECF

No. 219. In a footnote, this Court stated:

     The Court notes that the same incorporation by reference
     rationale that binds Nutrition Science to the Choline Family
     restriction applies regarding Alan Jones. Jones signed the
     Asset Purchase Agreement twice, once in his representative
     capacity for Custom Nutrition and a second time in his
     individual capacity. Thus, there is no question that Jones’s
     signature complies with the Statute of Frauds. As explained
     above, § 4.2(r) incorporates the Settlement Agreement’s
     Choline Family restrictions by reference. According to the
     Asset Purchase Agreement, Section 4.2(r) was a
     representation made not only by CNL (the Seller) but also by
     its “Members.” Jones signed the agreement as a Member of
     CNL and consequently also made the representation in §
     4.2(r). As a result, Jones also incorporated the Choline Family
     restrictions by reference. However, because the Court finds
     below that Jones is personally bound under Settlement
     Agreement, the Court need not hold Jones liable under
     incorporation by reference.
ECF No. 219, PageID.9222.

     The question is whether the Sixth Circuit’s holding that “the

Settlement Agreement does not bind Jones in his personal capacity,”


                                    54
precludes Plaintiff from arguing on remand that under the logic of the

Court’s dicta, Jones is still bound to the Settlement Agreement because

he also signed the Asset Purchase Agreement as a member of CNL, and

that agreement incorporated by reference part of the Settlement

Agreement. This presents an interesting question under the “law of the

case” doctrine because it concerns an appellee seeking to revisit an issue

on remand that was previously decided by the district court and explicitly

reversed (but on other grounds) by the court of appeals. Living Essentials

was both appellee and cross-appellant before the court of appeals. Jones

and NSL appealed this Court’s ruling that Jones was bound personally

to the Settlement Agreement. On appeal, Living Essentials had every

incentive to defend the district court’s ruling—and was fully aware that

the district court had expressed in dicta an alternative legal basis for
finding that Jones was bound to the Settlement Agreement. Living

Essentials chose not to raise this alternative ground in defending the

district court’s ruling on appeal, but has swiftly resurrected it on remand

knowing that the court of appeals was not given the chance to consider

it.

      Generally, the “law of the case” doctrine is applied differently to

appellees because “[f]orcing an appellee to raise all possible defenses on

a first appeal ‘might increase the complexity and scope of appeals more

than it would streamline the progress of the litigation.’ ‘[F]ull application
of the waiver rule to an appellee puts it in a dilemma between procedural
                                     55
disadvantage and improper use of the cross-appeal,’ justifying ‘a degree

of leniency in applying the waiver rule to issues that could have been

raised by appellees on previous appeals.’ Wright & Miller Fed. Prac. &

Proc., § 4478.6 Law of the Case—Related Doctrines (quoting Crocker v.

Piedmont Aviation, Inc., 49 F.3d 735, 738–741 (D.C. Cir. 1995)). Applying

such a degree of leniency may not be appropriate here, however, because

raising the district court’s alternative basis for binding Jones would not

have unduly complicated the appeal and would have added clarity to the

Sixth Circuit’s decision. While that general rule may not preclude Living

Essentials from arguing on remand that Jones is personally liable under

the Settlement Agreement through incorporation by reference, even

though it failed to raise the issue with the Sixth Circuit when it had the

chance, there is an element of “lying in wait” about Plaintiff’s tactics that
gives the Court pause in considering whether justice would be served by

allowing Jones to be brought back into the case after the Sixth Circuit

has ruled he is out.

     Regardless, however, in looking closely at the Sixth Circuit’s

holding, it is clear that the issue of Jones’ status as a defendant has been

conclusively decided by the Sixth Circuit and was not remanded to permit

further consideration by this Court. The Sixth Circuit determined that

Jones was not individually liable because under Michigan law “he signed

the Agreement in his capacity as a corporate officer.” 912 F.3d at 337
(quoting Liquid Mfg., LLC, 885 N.W.2d 861, 867 n.6 (Mich. 2016)). To
                                     56
permit Plaintiff to now resurrect the logic in this Court’s prior footnote

would go against “both the letter and the spirit of the mandate.” Mason

v. Mitchell, 729 F.3d 545, 550 (6th Cir. 2013).

     Accordingly, the Court holds that because the Sixth Circuit

concluded “the Settlement Agreement does not bind Jones in his personal

capacity,” he is no longer a party to the Lead Case. Jones is DISMISSED

WITH PREJUDICE in his personal capacity.

                             IV. Conclusion

     For the reasons stated above the Court DENIES Plaintiff’s Motion

for Summary Judgment (ECF No. 420), DENIES Defendants’ Motion for

Summary Judgment (ECF No. 400), GRANTS IN PART Plaintiff’s

Motion to Consolidate the Lead Case and the Secondary Case (ECF No.

403), and DISMISSES WITH PREJUDICE Alan Jones as a defendant
from the Lead Case.

     IT IS FURTHER ORDERED that the parties shall meet and

confer to develop and propose a stipulated scheduling order within 21

days of the date of this Order, and shall file the same with Court.




                                    57
IT IS SO ORDERED.



    DATED: March 31, 2020.



                             BY THE COURT:


                             /s/Terrence G. Berg
                             TERRENCE G. BERG
                             United States District Judge




                              58
